Citation Nr: 0703850	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  03-27 080	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision of the VA Regional Office 
(RO) in Manila, the Republic of the Philippines.  In a 
decision dated March 2004, the Board determined that the 
appellant did not have basic eligibility for VA benefits.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
order dated in September 2005, the Court vacated the Board 
decision and remanded the matter to the Board for further 
proceedings.  In May 2006, the Board remanded the case to the 
Appeals Management Center (AMC), and it is now before the 
Board for further appellate consideration.  

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The issue before the Board is whether the appellant has basic 
eligibility for VA benefits.  He claims entitlement to 
service connection for various disabilities and asserts that 
he had qualifying active service because he was in a 
guerrilla unit in the Philippines from May 1944 to 
February 1946.  In April 2003, the appellant submitted a copy 
of his Affidavit for Philippine Army Personnel dated in 
February 1946.  In July 2003, the RO requested verification 
of the appellant's claimed service from the National 
Personnel Records Center (NPRC) and identified the 
appellant's unit of assignment as "A" Co. 1st Bn. 23rd Inf. 
2nd Div.  The NPRC responded in August 2003 stating that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

In a June 2006 letter, in response to the Board's May 2006, 
remand, the AMC notified the appellant that NPRC had found no 
evidence of qualifying service for him.  The AMC letter 
notified the appellant that he must substantiate his claim 
with evidence of qualifying service issued by a United States 
service department.  Thereafter, the appellant submitted a 
copy of a document titled United States Enlistment Record, 
which indicates that the appellant enlisted in the 121st 
Infantry Regiment in the field in the Philippines in May 1944 
for a period of three years.  The document states the 
enlisting officer was B.D. Flores, 1st Lt. USA. 121st Inf. and 
bears a signature for that individual.  In addition, it bears 
an endorsing signature for G.M. Barnett, Major USA, CO 121st 
Inf.  

The Board notes that although the appellant's February 1946 
Affidavit for Philippine Army Personnel lists the appellant's 
present unit as "A" Co. 1st Bn. 23rd Inf. 2nd Div., which was 
reported to NPRC in the RO's July 2003 request for 
information from NPRC, the affidavit shows the appellant's 
chronological activities as having been inducted into the 
121st Inf. in May 1944; having been with that unit from 
May 1944 to March 1945; hospitalized in March 1945; with 
"D" Co. 121st Inf. from April 1945 to September 1945; in 
processing by PAPC on one day in late September 1945; with 
"D" Co. 121st Inf. from the end of September 1945 to 
February 1946; followed by four days with "A" Co. 1st. Bn. 
23rd Inf. prior to the date the appellant signed the 
affidavit in February 1946.  

As the evidence of service that is contained in the document 
titled United States Army Enlistment Record is consistent 
with the information in the February 1946 Affidavit for 
Philippine Army Personnel, the Board will request that action 
be taken to request that the service department review these 
documents in their entirety and determine whether the 
document titled United States Army Enlistment Record is a 
document issued by the service department and whether the 
information contained in it is accurate.  The service 
department should be requested to provide a new statement as 
to whether the appellant had service as a member of the 
recognized guerrillas in the service of the United States 
Armed Forces.  

Review of the record shows that during the course of the 
appeal, the appellant has received notice of the information 
and evidence needed to substantiate his claim, what evidence 
VA would obtain and what kind of evidence he should submit.  
The Board notes, however, that VA has not specifically 
requested that he submit any evidence in his possession that 
pertains to his claim, and this should be done.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 38 C.F.R. 
§ 3.156(b)(1) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request 
that he submit any additional evidence in 
his possession that pertains to his 
claim.  See38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  Advise the 
appellant that he should not submit 
copies of documents he has previously 
submitted to VA.  

2.  Provide the service department at 
NPRC with a complete copy of the 
appellant's 4-page PA AGO Form 23, 
Affidavit for Philippine Army Personnel, 
dated in February 1946, and the document 
titled United States Army Enlistment 
Record for the appellant, which indicates 
he was enlisted in a guerrilla unit, the 
121st Infantry, in May 1944.  Request 
that the service department review both 
documents in their entirety and determine 
whether the document titled United States 
Army Enlistment Record is a document 
issued by the service department and 
whether the information contained in it 
is accurate.  Request that the service 
department then provide a new statement 
as to whether the appellant had service 
as a member of the recognized guerrillas 
in the service of the United States Armed 
Forces.  

3.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate the 
issue of whether the appellant is 
basically eligible for VA benefits.  If 
the claim remains denied, issue an 
appropriate supplemental statement of the 
case and provide the appellant and his 
representative an opportunity to respond.  

Thereafter, the case should be retuned to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


